DETAILED ACTION
Claim(s) 1-8 are presented for examination. 
The present application is being examined under the pre-AIA  first to invent provisions

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, i.e. (TRANSMISSION OF AN MULTIMEDIA DATA PACKET WITH MEDIA ABSTRACTION LAYER (MAL)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12th, 2020 was filed after the mailing date of the Non-Final rejection on November 3rd, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments (see remarks pages 4-6 of 7) filed January 27th, 2021, with respect to rejection of claim(s) 1-8 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Bims fails to teach or suggest that "the QoS classifier contains delay sensitivity information indicating a delay sensitivity of a delivery”…Bims fails to teach or suggest that said "latency" is contained in the QoS classifier… Kashyap fails to cure the deficiencies of Bims [Remarks, pages 4-6 of 7].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bims fig(s). 2b, 6 & 7: Steps “700” & “702”, pg. 12; ¶161 lines 4-15; ¶162 lines 3-10 discloses as follows:


    PNG
    media_image1.png
    360
    1232
    media_image1.png
    Greyscale

	“FIG. 6 is a block diagram graphically illustrating an exemplary process of QoS processing a media stream 202 received by a receiving MAC layer 400... The hint track substream 510 comprises information corresponding to hint track 214, and is adapted to be processed at the receiving MAC layer 600. The frame tags 216 comprised within the hint track 214 indicate to the receiving MAC layer 600 the specific QoS class 220 used for processing/routing each data packet 100…”

	“FIG. 7 is a high-level flow diagram illustrating a method of accomplishing QoS/FEC provisioning according to another embodiment of the present invention. At step 700, each data packet is assigned a particular packet type depending on factors such as e.g., the function or use of the packet, its priority, type of media stream in which it is used, minimum and maximum traffic rates, latency, tolerated jitter, and transmitter scheduling, etc. At step 702, QoS processing according to the relevant QoS profile is performed on each packet according to the selected packet type as required….”

In other words, Bims teaches:
"the QoS classifier contains delay sensitivity information indicating a delay sensitivity of a delivery” by disclosing: A QoS class “220” used for processing/routing each data packet 100… wherein, each data packet is assigned a particular packet type depending on factors such as latency.

“that said "latency" is contained in the QoS classifier” by disclosing: QoS processing according to a QoS profile being performed on each packet according to the selected packet type as required.

	Therefore a prima facie case of obviousness is established by Bims in view of Kashyap under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).


Claim Rejections - 35 U.S.C § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bims (US 2010/0002692 A1) in view of Kashyap (US 2009/0016217 A1).

Regarding Claims 1 and 5,
	Bims discloses a terminal [see fig(s). 2a & 12, pg. 13, ¶171 lines 1-13, a recipient node, client device or mobile terminal “210”/“1200”] for receiving a multimedia data packet [see fig. 7: Step “708”, pg. 12, ¶162 lines 13-19, for receiving a media stream], the terminal [see fig(s). 2a & 12, pg. 13, ¶171 lines 1-13, the recipient node, client device or mobile terminal “210”/“1200”] comprising: 
	a transceiver [see fig. 12, pg. 14, ¶176 lines 1-11, a primary (cellular) air interface, as well as a WiFi and/or Bluetooth interface]; and 
	a processor configured to [see fig. 12, pg. 14, ¶177 lines 1-10, one or more microprocessors implemented to]: 
	control the transceiver [see fig. 12, pg. 14, ¶176 lines 1-11, regulate the primary (cellular) air interface, or a WiFi and/or Bluetooth interface] to receive a media data packet [see fig. 7: Step “708”, pg. 12, ¶162 lines 13-19, to receive a transmitted media stream] including media data related information [see fig(s). 2a & 6, pg. 12, ¶161 lines 4-15, comprising a hint track substream and a data track substream], and decode the media data packet [see fig. 7: Step “710”, pg. 12, ¶162 lines 13-19, decode, using forward error correction (FEC) for each packet], wherein the media data related information [see fig(s). 2a & 6, pg. 12, ¶161 lines 4-15, the hint track substream and the data track substream] includes quality of service (QoS) classifier indicating QoS class property of the media data packet [see fig(s). 2a & 6, pg. 12, ¶161 lines 4-15, include frame tags comprised within the hint track indicating a specific QoS class used for processing/routing each data packet] and flow information indicating network resource related information [see pg. 11, ¶145 lines 1-10, and which QoS class should be employed for the corresponding media packet when transmitted by the transmitter (e.g. access network)], wherein the QoS classifier [see fig(s). 2a & 6, pg. 12, ¶161 lines 4-15, the QoS class] contains delay sensitivity information indicating a delay sensitivity of a delivery [see fig(s). 2a, 6 & 7: Step “700”, pg. 12, ¶162 lines 3-8, latency information] and transmission priority information related to [see fig(s). 2a, 6 & 7: Step “700”, pg. 12, ¶162 lines 3-8, and the function or use of each packet, its priority, type of media stream in which it is used, minimum and maximum traffic rates, latency, tolerated jitter, and transmitter scheduling, etc], wherein the QoS classifier [see fig(s). 2a & 6, pg. 12, ¶161 lines 4-15, the QoS class] is set a value indicating the QoS class property of the media data packet [see fig. 2b, pg. 10, ¶138 lines 1-4; ¶140 lines 1-4, a QoS class “220” for each frame tag providing an indication to an access network regarding which QoS standard to employ for a particular packet].
	Bims does not explicitly teach “a first laver of the media data packet has a higher transmission priority than a second laver of the media data packet”, and “the first layer of the media data packet is assigned a quality of service (QoS) class with a transmission delay and packet loss that is less than a transmission delay and packet loss of the second layer of the media data packet”.
	However Kashyap discloses wherein a first layer of the media data packet has a higher transmission priority than a second layer of the media data packet [see fig. 2, pg. 2, ¶31 lines 1-26, application 301 has a high priority than application 302  in a network packet is processed by an IP network host using a network link for carrying link layer frames that encapsulate IP packets] and wherein the first layer of the media data packet [see fig. 2, pg. 2, ¶31 lines 1-26, the application 301] is assigned a quality of service (QoS) class [see fig. 2, pg. 2, ¶31 lines 1-26, is part of a QoS scheme]  with a transmission delay and packet loss that is less than a transmission delay and packet loss [see fig. 2, pg. 2, ¶31 lines 1-26, with a high priority delay sensitive application engaged in interactive video conferencing or voice communication] of the second layer of the media data packet [see fig. 2, pg. 2, ¶31 lines 1-26, than application 302 which has a medium priority controlled load application engaged in streaming multimedia or business-critical traffic handling … etc].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a first layer of the media data packet has a [see Kashyap pg. 1, ¶6 lines 1-6].

Regarding Claims 2 and 6,
	The combined system of Bims and Kashyap discloses the terminal as set forth above.	
	Bims further discloses the network resource related information comprises information on a resource reservation during a session [see pg. 1, ¶5 lines 1-13, "Quality-of-service" or QoS refers generally to resource reservation and allocation control mechanisms for providing different priority to different data flows, or guarantee a certain level of performance to a data flow].

Regarding Claims 3 and 7,
	The combined system of Bims and Kashyap discloses the terminal as set forth above.	
	Bims further discloses the media data related information further comprises bit rate information [see pg. 1, ¶9 lines 1-13, fewest bits for image representation is the approach which is deemed optimal for a particular instant in time].

Regarding Claims 4 and 8,
	The combined system of Bims and Kashyap discloses the terminal as set forth above.
	Bims further discloses the media data related information further comprises a buffer status [see pg. 3, ¶20 lines 4-7, an input buffer section storing divided fixed-length packets into queues by output lines and by QoS classes].
Conclusion   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469